§
  JOSE DEMETRIO PINEDA,                                         No. 08-21-00142-CR
                                                  §
  Appellant,                                                      Appeal from the
                                                  §
  v.                                                            109th District Court
                                                  §
  THE STATE OF TEXAS,                                            Of Winkler, Texas
                                                  §
  Appellee.                                                         (TC# 5462)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JUNE, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.